By the Court.
That a fifteen years’ adverse possession, by force of the statute, makes a title in the defendant; and the statute regulating pleas and pleadings, allows the defendant, under the general issue, to give his title in evidence, or any other matter for his justification, except some act of the plaintiff, etc. '
The case upon the evidence appeared to be thus. The plaintiff’s ancestor, more than fifteen years before the commencement of this suit, gave the defendant license to build a shop upon this plot of ground, without any consideration, and to use and improve it without any limitation as to time, or reserving any rent, that the defendant accordingly built a shop on said ground, and had continued to use, improve, and enjoy it as his own without claim or molestation from any person for more than fifteen years, etc. — ■ Verdict and judgment was for the defendant.